Blair Moody, Jr., J.
The Court has been asked by the Governor for an advisory opinion on the constitutionality of 1978 PA 426, enrolled House Bill 4407. Although two questions were incorporated in the Court’s order granting the request, for purposes of simplicity and clarity, we combine the two questions into one. The single question before the Court is whether the Lieutenant Governor’s affirmative vote under the provisions of Const 1963, art 5, § 25, may be counted for the final passage of House Bill 4407 when the Senate, with all members voting, divided equally, in view of the apparently contradictory language of Const 1963, art 4, § 26, providing that "[n]o bill shall become a law without the concurrence of a majority of the members elected to and serving in each house”. We answer this question in the affirmative. The Lieutenant Governor may cast a tie-breaking vote during the final consideration of a bill when the Senate is equally divided, pursuant to Const 1963, art 5, § 25.1
*637I
On September 30, 1978, Governor William Mil-liken signed into law enrolled House Bill 4407 (1978 PA 426), which increases gasoline and diesel fuel taxes on January 1, 1979. One of a series of transportation bills, the bill was passed by the Michigan House of Representatives on September 14, 1978, by a vote of 57 to 50. Michigan House J (No. 101, 1978) 2984. When the bill was considered for final passage by the Senate on September 26, 1978, 19 senators voted in favor of the bill and 19 senators voted against it. After the roll call vote of the individual elected senators resulted in a tie, pursuant to the provisions of Const 1963, art 5, § 25, Lieutenant Governor James Damman cast a tie-breaking affirmative vote and the bill was declared to have passed. Michigan Senate J (No. 105, 1978) 2127.
Immediately, opponents of the bill began to challenge the constitutionality of the action taken by the Lieutenant Governor. This challenge is based upon a perceived conflict between Const 1963, art 5, § 25 and Const 1963, art 4, § 26. It is maintained that art 4, § 26 prohibits non-elected members of the state Legislature from voting on the final passage of a bill and, therefore, the Lieutenant Governor, as a member of the executive branch, acted outside the scope of his constitutional powers by casting the tie-breaking vote on the bill in question.
In view of this controversy, the Governor has requested that this Court issue an advisory opinion relative to the action taken by the Lieutenant Governor. On October 11, 1978, the Court agreed to provide the advisory opinion.
II
The question before the Court is whether the *638Lieutenant Governor, as President of the Senate, may constitutionally cast a tie-breaking vote during the final consideration of a bill when all members elected to and serving therein have voted and the Senate is equally divided. Resolution of the question necessitates construction of two constitutional provisions which appear to conflict with each other.
Const 1963, art 5, § 25 provides, in relevant part:
"The lieutenant governor shall be president of the senate, but shall have no vote, unless they be equally divided.”
The third sentence of Const 1963, art 4, § 26, appears to conflict with Const 1963, art 5, § 25, by stating:
"No bill shall become a law without the concurrence of a majority of the members elected to and serving in each house.”
In an effort to harmonize these provisions, four basic rules of constitutional construction will be applied.
A
The primary rule of construction is the rule of "common understanding”. Traverse City School Dist v Attorney General, 384 Mich 390; 185 NW2d 9 (1971). In ascertaining the meaning of words in a constitution, a court should give effect to the plain meaning of such words as understood by the people who adopted it. Bond v Ann Arbor School Dist, 383 Mich 693; 178 NW2d 484 (1970); Michigan Farm Bureau v Secretary of State, 379 Mich 387; 151 NW2d 797 (1967).
*639Construed for its plain meaning, Const 1963, art 5, § 25, clearly provides that the Lieutenant Governor may vote if the Senate is "equally divided”. As stated by the Court over one hundred years ago, "The cardinal rule of construction, concerning language, is to apply to it that meaning which it would naturally convey to the popular mind”. People v Dean, 14 Mich 406, 417 (1866). Certainly, the Michigan electorate in ratifying the 1963 Constitution, ascribed to the word "vote” the plain meaning of casting an effective vote.
Opponents of 1978 PA 426 argue that the language of art 4, § 26 limits the tie-breaking power of the Lieutenant Governor to votes involving procedural matters and legislation at stages preceding final passage. We decline to adopt this construction, since to do so would effectively strip art 5, § 25 of its significance and its plain meaning. It would be incongruous to give the Lieutenant Governor a tie-breaking vote in preliminary stages and at the same time to deny that vote at the final consideration of the same legislation. No more of an apparent and frustrating deadlock could exist than that which would occur on the final passage of a bill. If the drafters of the Constitution had intended such result, they most assuredly could have modified the language of art 5, § 25 to limit the Lieutenant Governor’s tie-breaking power to those situations.
B
When there is conflict between general and specific provisions in a constitution, the specific provision must control. This second rule of construction is grounded on the premise that a specific provision must prevail with respect to its subject matter, since it is regarded as a limitation *640on the general provision’s grant of authority. The general provision is therefore left controlling in all cases where the specific provision does not apply. McDonald v Schnipke, 380 Mich 14, 20; 155 NW2d 169 (1968); Hart v Wayne County, 396 Mich 259, 273; 240 NW2d 697 (1976).
In the instant case, art 4, § 26 is the general provision and art 5, § 25 is the specific provision. Thus, the language of art 4, §26 that "[n]o bill shall become a law without" the concurrence of a majority of the members elected to and serving in each house” applies to every bill considered for final passage by the House of Representatives and to every bill considered for final passage by the Senate, except those rare situations2 where the Senate vote is "equally divided”. In those instances, the specific language of art 5, § 25 controls and thus renders inapplicable the general language of art 4, § 26.
C
The third rule of construction was set forth by the Court in Kearney v Board of State Auditors, 189 Mich 666, 673; 155 NW 510 (1915):
"In construing constitutional provisions where the meaning may be questioned, the court should have regard to the circumstances leading to their adoption and the purpose sought to be accomplished.”
To ascertain the circumstances surrounding the adoption of a constitutional provision and the *641purpose sought to be accomplished by the provision, the "Address to the People” and the convention debates may be consulted. Regents of the University of Michigan v Michigan, 395 Mich 52; 235 NW2d 1 (1975); Burdick v Secretary of State, 373 Mich 578; 130 NW2d 380 (1964).
The two provisions relevant to the instant case were never debated together at the convention. However, the Convention Comment to art 5, § 25, which was a part of the "Address to the People”, illustrates the delegates’ intent to significantly alter the 1908 Constitution3 by providing the Lieutenant Governor with a tie-breaking vote:
"This is a revision of Sec. 19, Article VI, of the present [1908] constitution. A signiñcant change is the provision that the lieutenant governor, in his capacity as president of the senate, may vote in case of equal division. ” (Emphasis added.) 2 Official Record, Constitutional Convention 1961, Address to the People, p 3382.
Furthermore, the delegates’ comments indicate that in recommending to the electorate that a tie-breaking vote be given to the Lieutenant Governor, the framers had taken into consideration the size of the Senate and the constitutional mandate of an even number of senators.4
Convention Delegate Hutchinson, after reflecting on his own experience in the State Senate, commented:
"I don’t think that it would be good policy to let the *642lieutenant governor be a senator at large to make law that which has not been able to win a majority of the senators elect, except in that extreme situation where they are equally divided. And there would no be need of giving the lieutenant governor any power at all to break a tie vote if we had a constitutionally odd numbered senate so there would always be a number of senators not evenly divisible by 2 making up the body. Since our history is that we have even numbered senates, it is only sensible to let the lieutenant governor break a tie.” 2 Official Record, Constitutional Convention 1961, Committee Proposal 71 (Const 1963, art 5, § 25), p 1825.
The chairperson of the committee which proposed reinserting the Lieutenant Governor’s right to vote stated the following rationale:
"[T]he committee envisioned that this would be a relatively rare situation which would arise, and that it is generally an unfortunate thing from the standpoint of the people watching the legislative process to find the legislature deadlocked on an issue by an absolutely even vote, and that it is desirable from the standpoint of having the people feel that the legislative process does and can move forward at all times to have it possible for a tie vote to be broken. I think this is the rationale of the committee proposal.” 2 Official Record, Constitutional Convention 1961, Committee Proposal 71 (Const 1963, art 5, § 25), pp 1825-1826.
Another delegate had this to add:
"I would just like to point out * * * that this committee proposal would exactly parallel the situation in the United States senate in Washington where the vice president presides over the United States senate and does have the right to vote, which he has exercised in the past, in case of a tie vote, and then only.” 2 Official Record, Constitutional Convention 1961, Committee Proposal 71 (Const 1963, art 5, § 25), p 1826.
*643The foregoing excerpts from the official record make it clear that the framers intended the Lieutenant Governor cast a tie-breaking vote in all deadlock situations, thereby permitting the legislative process to move forward.
D
The final rule of construction which we apply today provides that if conflicting constitutional provisions cannot be harmonized, the provision adopted later in time controls. 16 CJS, Constitutional Law, § 26, p 99; 16 Am Jur 2d, Constitutional Law, § 69, p 247. See also Kunzig v Liquor Control Commission, 327 Mich 474; 42 NW2d 247 (1950).
As discussed infra, we believe that these provisions can be harmonized, without reading into art 5, § 25 the restrictive interpretation of in "procedural matters and legislation at stages preceding final passage”. However, were we to perceive irreconcilable conflict, under this rule of construction, art 5, § 25 would control since it was adopted at a later point in time.
■ As noted earlier, the 1908 Constitution prohibited the Lieutenant Governor from having any vote in the Senate. Const 1908, art 6, § 19. That constitution did contain, however, a virtually identical provision to that of Const 1963, art 4, § 26:
"No bill shall become a law without the concurrence of a majority of all members elected to each house.” Const 1908, art 5, § 23.5
*644Our review of the constitutional history, the convention debates and the "Address to the People” relating to art 4, § 26 fails to provide evidence that this article was intended as a limitation on the Lieutenant Governor’s power to cast a tie-breaking vote in the Senate. Since art 5, § 25 represented a significant change from the 1908 Constitution, while art 4, § 26 remained virtually identical to its 1908 counterpart, in a conflict between the two provisions art 5, § 25 must control.
Ill
Great reliance is placed upon the Court’s decision in Kelley v Secretary of State, 149 Mich 343; 112 NW 978 (1907), in attacking the validity of the Lieutenant Governor’s power to cast a tie-breaking vote upon final passage of a bill. Therefore, this Court is faced with the question of whether the 1907 Kelley opinion remains viable and is controlling.
We believe that Kelley can be significantly distinguished from the instant case. The Court in Kelley interpreted Const 1850, art 5, § 14, a provision that differs substantially from the current provision embodied in Const 1963, art 5, § 25. Const 1850, art 5, § 14 provided that:
"The Lieutenant Governor shall, by virtue of his office, be President of the Senate. In committee of the whole he may debate all questions; and when there is an equal division, he shall give the casting vote.”
The punctuation of this 1850 provision reveals that the Lieutenant Governor’s power to vote was limited to situations where the Senate was acting in committee of the whole. A legislative body *645while sitting as a committee of the whole cannot consider bills or resolutions for final passage. Thus, under the 1850 constitutional provision the Lieutenant Governor’s voting power was limited to breaking ties in the Senate committee of the whole.
Following the Kelley decision, a new constitution was ratified. Under that intervening Constitution of 1908, the Lieutenant Governor was not allowed to vote in the Senate under any circumstances. Const 1908, art 6, § 19.
Therefore, at the 1961 Constitutional Convention the delegates had the option of following the 1908 Constitution and denying the Lieutenant Governor any vote, or of reinstating the language of the 1850 constitutional provision and providing a tie-breaking vote in the committee of the whole. Neither option was selected. Instead, the delegates chose to reinstate the Lieutenant Governor’s tie-breaking vote and to eliminate the 1850 provision’s restrictive language of "committee of the whole”. We are of the opinion that by eliminating any reference to "committee of the whole” in Const 1963, art 5, § 25, the delegates removed any suggestion that the Lieutenant Governor’s voting power is limited to a particular stage of the proceedings.
Furthermore, the Kelley decision has been severely criticized by another court. See State ex rel Easbey v Highway Patrol Board, 140 Mont 383; 372 P2d 930 (1962).
Despite the apparent factual similarity to the Kelley case, the constitutional provisions at issue in the instant case are so materially different from those sections construed in Kelley that we find Kelley totally lacking in precedential value.
We are of the opinion that Lieutenant Governor *646Damman’s action in casting the affirmative tie-breaking vote on House Bill 4407 was constitutionally proper. To the extent that this Court’s decision in Kelley, supra, could be construed to the contrary, it is overruled. No costs, a public question.
Williams, Levin, Coleman, and Ryan, JJ., concurred with Blair Moody, Jr., J.

 Attorney General Frank Kelley, in an unnumbered letter opinion, reached the same conclusion in construing the two constitutional provisions at issue. The Attorney General found support for his construction in the Address to the People:
"It is fundamental that you read the pertinent provisions of the Constitution in construing the same together so as to give, insofar as possible, reasonable effect to each of such provisions. Applying such rule, the 1963 Constitution may only be construed as authorizing the Lieutenant Governor to cast the deciding vote in case of a tie. Certainly such provision would be applicable to a tie upon the passage of a legislative bill. Such construction is confirmed by the Address of [sic] the People, which states in part with reference to Article V, Section 25:
" 'A significant change is the provision that the lieutenant governor, in his capacity as president of the senate, may vote in case of equal division.’” OAG, letter to Senator Raymond D. Dzendzel, January 29, 1964.


 We use the word rare not only because the constitutional convention delegates used it to describe the anticipated use of the new power being granted by art 5, § 25, but also because during the 15-year history of the present constitution, the Lieutenant Governor has voted on fewer than 20 occasions, and on only one occasion, in the instant case, on the final passage of legislation.


 The 1908 Constitution specifically prohibited the Lieutenant Governor from voting:
"The lieutenant governor shall be president of the senate, but shall have no vote.” Const 1908, art 6, § 19.


 The Constitutions of 1850, 1908 and 1963 mandate an even number of senators; 32, 34 and 38 respectively. Const 1850, art 4, § 2; Const 1908, art 5, § 2; Const 1963, art 4, § 2.


 The only change in the revised provision of Const 1963, art 4, § 26 is the addition of the words "and serving”. These two words were added to clarify the method of computing a majority as provided in Const 1963, art 4, § 14. See 2 Official Record, Constitutional Convention 1961, Address to the People, p 3374.